Citation Nr: 1141137	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for chronic fatigue syndrome. 

2.  Entitlement to an effective date prior to March 18, 2007 for a grant of service connection for chronic fatigue syndrome.

3.  Entitlement to an effective date prior to March 18, 2007 for an award of a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to an effective date prior to March 18, 2007 for eligibility for Dependent's Educational Assistance under 38 U.S.C. Chapter 35. 

(The Veteran's claim for service connection for post-traumatic stress disorder is the subject of a separate decision by the Board.) 



REPRESENTATION

Veteran represented by:	John T. Stough, Jr., Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983 and from January 1991 to September 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

As will be discussed, the issue of entitlement to an effective date prior to March 18, 2007 for service connection for chronic fatigue syndrome is not yet before the Board.  It is included on the first page of this decision for administrative purposes, and should be returned to the Board only if a timely substantive appeal is received from the Veteran after the completion of the development ordered below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the initial 60 percent evaluation for his chronic fatigue syndrome is inadequate to reflect the level of severity that is produced by this disability.  He argues that his chronic fatigue syndrome is completely disabling and should receive a 100 percent scheduler evaluation.  

A review of the record shows that the most recent medical evidence pertaining to the Veteran's chronic fatigue syndrome is a VA examination conducted in November 2008.  The focus of this examination was on whether or not he met the criteria for a diagnosis of chronic fatigue syndrome and, if so, whether or not it was related to active service.  It did not address certain aspects of the rating criteria, such as whether or not the chronic fatigue syndrome meets the definition of incapacitation.  See 38 C.F.R. § 4.88b, Code 6354, Note (2011).  Furthermore, it did not differentiate between the symptoms that result from the Veteran's chronic fatigue syndrome and those that result from his service connected fibromyalgia.  It is important to determine which symptoms are attributable to each disability in order to avoid compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14 (2011). 

Furthermore, it appears that the most recent treatment records in the claims folder pertaining to chronic fatigue syndrome are dated in 2005.  The Board finds that in order to accurately assess the current level of disability that is attributable to the Veteran's chronic fatigue syndrome, he must be scheduled for an additional VA examination and current treatment records must be obtained.  

In regards to the remaining issues, the Board notes that service connection for chronic fatigue syndrome was granted in the September 2009 rating decision currently on appeal.  An effective date of March 18, 2007 was established for this disability.  This rating decision also granted entitlement to a TDIU and to basic eligibility for education benefits under Chapter 35, also with effective dates from March 18, 2007.  

Following the receipt of notice of the September 2009 rating decision, the Veteran's attorney submitted a notice of disagreement in October 2009.  He clearly indicated that the Veteran was in disagreement with the 60 percent evaluation for his chronic fatigue syndrome, as well as the March 18, 2007 effective date for the award of service connection for this disability, the March 18, 2007 effective date for the award of TDIU, and the March 18, 2007 effective date for basic eligibility for Chapter 35 benefits.  

In response to the October 2009 notice of disagreement, the RO issued a May 2010 statement of the case that addressed the claim for an increased evaluation for chronic fatigue syndrome, as well as the claims for earlier effective dates for TDIU and Chapter 35 benefits.  The Veteran subsequently submitted a timely substantive appeal of these claims, and they are properly before the Board.  Unfortunately, the May 2010 statement of the case failed to include the claim for an earlier effective date for chronic fatigue syndrome.  The Board notes that it was clearly the Veteran's intent to include the claim for an earlier effective for chronic fatigue syndrome as part of this appeal, as evidenced by the heading before the last paragraph on page two of the October 2009 notice of disagreement and the contentions that immediately followed this heading.

Therefore, the issue of entitlement to an effective date prior to March 18, 2007 for chronic fatigue syndrome must be remanded so the Veteran can be furnished a statement of the case that addresses this matter.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  Furthermore, as the outcome of the appeals for effective dates prior to March 18, 2007 for TDIU and for basic eligibility for Chapter 35 benefits are dependent at least in part on the outcome of the earlier effective date appeal for chronic fatigue syndrome, these matters are inextricably intertwined, and further consideration must be deferred in order to protect the rights of the Veteran.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary permission from the Veteran, obtain all private and VA treatment records from 2005 to the present pertaining to treatment of his chronic fatigue syndrome and associate them with the claims folder.  

2.  After obtaining the records requested above or verifying that they are not available, schedule the Veteran for a VA examination of his chronic fatigue syndrome.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  The examiner should attempt to identify which symptoms are the result of chronic fatigue and which are the result of fibromyalgia.  It should be noted whether or not the chronic fatigue symptoms are constant, whether they are so severe as to restrict daily activities almost completely, and whether they occasionally preclude self care.  It should also be noted if the Veteran's chronic fatigue syndrome requires bed rest and treatment by a physician.  

3.  Provide the Veteran a statement of the case for the issue of entitlement to an effective date prior to March 18, 2007 for a grant of service connection for chronic fatigue syndrome.  Notify the Veteran that a timely substantive appeal must be submitted after the receipt of the statement of the case in order to complete the appeal.  This issue should be returned to the Board if, and only if, the Veteran or his representative submits a timely substantive appeal.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


